Case 8:19-cv-00794-VMC-TGW Document 120 Filed 01/31/20 Page 1 of 1 PagelD 1383

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
TAMPA DIVISION

CLERK’S MINUTES - CIVIL

 

—

CASE NO. 8:19-ev-794-T-33TGW DATE: JANUARY 31, 2020
Honorable THOMAS G. WILSON
OMNIPOL, a.S., et al.

-V-

MULTINATIONAL DEFENSE SERVICES, LLC, et al.

 

 

 

Interpreter: N/A Court Reporter: N/A
Time: 2:37-3:22 (Total time: 45 mins.) Courtroom 12A

Deputy Clerk: Dawn M. Saucier Tape: Digital

Counsel for Plaintiffs: Dallas LePierre

Counsel for Defendants: Brian Calciano, Steve Cline

 

PROCEEDING: Defendant James Brech’s Motion for Attorney’s Fees and Costs
and Memorandum of Law (Doc. 107); Defendant Christopher Worrell’s Motion for
Attorney’s Fees and Costs and Supporting Memorandum of Law (Doc. 109); |
Plaintiffs’ Combined Response to Defendant Worrell’s and Defendant Brech’s
Motions for Attorney’s Fees and Sanctions (Doc. 116); Defendant James Brech’s
Reply to Plaintiffs Combined Response to Defendant Worrell’s and Defendant
Brech’s Motions for Attorney’s Fees and Sanctions (Doc. 117); and Reply

Memorandum in Support of Defendant Christopher Worrell’s Motion for Attorney’s
Fees and Costs (Doc. 118)

 

Court convened.
Oral argument of the parties.

Motions to be taken under advisement.

Court adjourned.
